Citation Nr: 0700974	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-34 291	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





INTRODUCTION

The veteran served on active duty from April 1968 to March 
1972, with more than two months of additional service.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his representative, when a veteran 
has been denied due process of law.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2006).    

In the instant case, prior to the Board's decision in August 
2005, the veteran submitted a request for a hearing before 
the Board to the RO in June 2005.  Unfortunately, this 
request was not received by the Board until April 2006, 
subsequent to the Board's decision.  Therefore, the Board 
decision dated on August 2, 2005, failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent any prejudice to the veteran, the August 2005 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the August 2005 decision 
by the Board had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

